Title: From James Madison to Robert R. Livingston, 29 February 1804
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State 29th February 1804
Mr Fitzsimons of Philadelphia, on behalf of those interested in the ship New Jersey has requested me to recommend their case to your attention. This vessel was condemned in the course of the late war by an Agent of France residing at the City of St Domingo and it is the expectation of the applicants by obtaining a revocation of the condemnation to qualify their claim for adjustment by the Board of Commissioners under the Convention respecting Louisiana. The applicants are apprized that business of this nature falls more particularly within the scope of Mr Skipwith’s functions, and they will therefore not ask your assistance in any part of its details; but an occasion may emerge in its prosecution of a nature to render useful and proper such interposition as you may think fit to adopt; and with a view to this contingency permit me to ask your good offices for them. I have the honor to be &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   See Thomas FitzSimons to JM, 14 Jan. 1804, and n. 1.



   
   On the same date JM wrote to FitzSimons enclosing duplicates of his letter to Livingston and adding: “Instructions have been some time past transmitted to Paris calculated to promote a modification, if possible, of the Convention of the 30th. of April last, so as to divide the sum payable under it more equally among the claims than may happen from its operation in its present form” (DNA: RG 59, DL, vol. 14; 1 p.).


